Citation Nr: 0205519	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  91-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Nydia Gonzalez Oritz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1943 to March 
1946.  Based upon a review of the record, he apparently had 
additional service with the United States Army Reserve 
consisting of active duty for training from December 1953 to 
October 1954.   

In decisions of March 1974 and June 1987, the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for a bilateral shoulder disability.  In a 
subsequent decision of March 1989, which decision 
reconsidered the Board's prior June 1987 decision, the Board, 
once again, denied entitlement to service connection for a 
bilateral shoulder disability.  Following the March 1989 
Reconsideration Board decision, the appellant submitted 
additional evidence in an attempt to reopen his claim for 
service connection for a bilateral shoulder disability.  The 
Regional Office (RO) found that such evidence, while new, was 
not material, and the appellant subsequently appealed.  In 
January and December 1992 decisions, the Board remanded this 
case for additional development.  On January 29, 1998, the 
Board entered a decision in this case, denying the appeal.  
In the January 1998 decision, the Board also denied the 
appellant's claim for entitlement to service connection for a 
back disability.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In an 
April 2000 Memorandum Decision, the Court vacated the Board's 
January 1998 decision as to whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a bilateral shoulder disability, and 
remanded the case to the Board for appropriate action 
consistent with the Court's decision.  The Board's decision 
denying service connection for a back disability was affirmed 
by the Court.  A copy of the Court's decision has been placed 
in the claims file.

In September 2000, the appellant submitted directly to the 
Board a private x-ray report, dated in December 1999, and 
private medical records from Alejandro Roman, M.D., dated in 
August 2000.  In September 2001, the appellant waived the 
right to have the additional evidence referred to the 
"agency of original jurisdiction for review and preparation 
of a Supplemental Statement of the Case" as provided under 
38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  In decisions of March 1974 and June 1987, and, most 
recently, in a Reconsideration decision of March 1989, the 
Board denied the appellant's claim for entitlement to service 
connection for a bilateral shoulder disability.  

2.  Evidence added to the record since the Board's March 1989 
Reconsideration decision includes VA outpatient treatment 
records, from December 1972 to August 1989, which include 
duplicative copies of records from St. Luke's Hospital and 
duplicative copies of VA records through April 1985, a 
duplicative copy of an x-ray report from St. Luke's Hospital, 
dated in July 1980, a private medical statement from Jose M. 
Toro Velez, M.D., dated in September 1997, a private x-ray 
report, dated in December 1999, private medical records from 
Alejandro Roman, M.D., dated in August 2000, duplicative 
copies of the appellant's service medical records, and 
hearing testimony.   

3.  This evidence does not bear directly and substantially 
upon the subject matter now under consideration (i.e., 
whether the appellant's congenital bilateral shoulder defect 
was aggravated by service) and, when considered alone or 
together with all of the evidence, both old and new, has no 
significant effect upon the facts previously considered.  






CONCLUSIONS OF LAW

1.  The March 1989 Reconsideration Board decision denying the 
appellant's request to reopen his claim of entitlement to 
service connection for a bilateral shoulder disability is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

2.  The evidence received since the March 1989 
Reconsideration Board decision is not new and material, and 
the claim for this benefit is not reopened.  38 U.S.C.A. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

As previously stated, in an April 2000 Memorandum Decision, 
the Court vacated the Board's January 1998 decision as to 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a bilateral 
shoulder disability, and remanded the case to the Board for 
appropriate action consistent with the Court's decision.  The 
basis for the remand was that the Board had applied the 
definition of new and material evidence as set forth by the 
Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Since 
the Board had rendered its decision, that definition had been 
reversed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In this regard, the Court noted 
that the Secretary must reopen a previously and finally 
disallowed claim when "new and material evidence" was 
presented or secured.  See 38 U.S.C. §§ 5108, 7104(b), 
7105(c); 38 C.F.R. § 3.156(a) (1999).  However, as indicated 
above, the Federal Circuit struck down that part of the legal 
test established by Colvin, supra, which found that in order 
for newly submitted evidence to be considered material, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Hodge, supra.  
The Federal Circuit found that this test imposed a greater 
burden than what was contemplated by the law and regulations 
on the issue of "new and material evidence."  However, in 
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000), the Federal 
Circuit held that Hodge only overruled the third prong of the 
Colvin test which required that the additional evidence must 
be reasonably likely to change the outcome of the case.  The 
Federal Circuit, in Anglin, held that Hodge did not overrule 
the first and second prongs of the Colvin test, i.e., that in 
order for the additional evidence to be considered new and 
material (1) it must not be merely cumulative of other 
evidence in the record, and (2) it must be probative of the 
issues at hand.  

In the April 2000 Memorandum Decision, the Court noted that 
in the decision on appeal, the Board, in finding that there 
was no new and material evidence to reopen the appellant's 
bilateral shoulder claim, cited, inter alia, Evans (Samuel) 
v. Brown, 9 Vet. App. 273, 283 (1996), which reiterated and 
clarified the criteria for determining whether newly 
presented evidence was material that were set forth by the 
Court in Colvin, supra.  Specifically, the Board found that 
certain statements by the appellant, certain hearing 
testimony, and certain medical records were not material, in 
that "[t]here [wa]s no possibility that this evidence, when 
viewed in the context of all the evidence of record, both new 
and old, would change the prior outcome."  The Court noted 
that "possibility of a change in outcome" was a criterion 
from Colvin, and that the Federal Circuit had overruled in 
Hodge, supra, the Colvin criteria for determining the 
materiality of newly presented evidence.  Thus, the Court 
concluded that a remand was required so that the Board could 
correctly decide, using the definitions set forth in Hodge, 
whether new and material evidence had been presented to 
reopen the appellant's claim for service connection for a 
bilateral shoulder disability.  The Court recognized that the 
appellant's claim had been previously denied on the basis 
that his bilateral shoulder disability was a congenital 
defect, and that service connection could not be granted for 
congenital defects.  See Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  However, in light of the appellant's attempt 
to show that an in-service injury to his shoulders that was 
not the natural progression of his congenital defect, had 
caused his current disability of limitation of movement in at 
least one of his shoulders, it was the Court's determination 
to remand the claim in order for the Board to apply 38 C.F.R. 
§ 3.156(a) and Hodge, supra.  See Elkins, supra.  
Accordingly, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holdings in Hodge and Elkins, supra.    


II.  Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a).

The appellant's original claim for entitlement to service 
connection for a bilateral shoulder disability was denied in 
a March 1974 Board decision.  In a June 1987 decision, the 
Board denied the appellant's claim for service connection for 
a bilateral shoulder disability on the basis that the 
recently submitted evidence was insufficient to reopen the 
original claim.  The Board further concluded that a bilateral 
shoulder disability was not incurred in or aggravated by 
active service, and that arthritis of the right shoulder 
could not be presumed to have been so incurred.  In addition, 
in a March 1989 decision, which decision reconsidered the 
Board's prior June 1987 decision, the Board, once again, 
denied entitlement to service connection for a bilateral 
shoulder disability.  At that time, the Board concluded that 
there was no obvious error in the Board's June 1987 decision, 
which denied entitlement to service connection for a 
bilateral shoulder disability.  Accordingly, the March 1989 
Reconsideration decision is final.  38 U.S.C.A. § 7104 (West 
1991).  However, the claim will be reopened in the event that 
new and material evidence is presented.  Because the March 
1989 Reconsideration Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted by the appellant since that action to determine 
whether the appellant's claim for entitlement to service 
connection for a bilateral shoulder disability, should be 
reopened and readjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  
However, such evidence must tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  However, the 
Board notes that while the VCAA provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, and also includes new notification provisions, the 
VCAA specifically provides that nothing in the relevant 
section shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  Therefore, in light of the 
disposition of the appellant's claim below, the Board 
concludes that further development under the VCAA is not 
warranted prior to adjudication of this issue.  


III.  Factual Background

The appellant's original claim for entitlement to service 
connection for a bilateral shoulder disability was denied in 
a March 1974 Board decision.  At that time, the Board 
determined that mild scoliosis and congenital deformity of 
the right upper arm and slight shortening of the right upper 
arm pre-existed entrance into service, and that there were no 
complaints, findings, or treatment referable to the 
appellant's shoulders during service.  The Board also 
determined that the appellant had a congenital variation 
involving the head and upper femur (sic) of his left upper 
extremity.  Thus, the Board concluded that deformity of the 
humeral heads and necks was a congenital defect and not a 
disease within the meaning of applicable regulations for 
purposes of service connection.  The appellant was notified 
of the Board decision in March 1974.  The March 1974 Board 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  

In a June 1987 decision, the Board once again denied the 
appellant's claim for entitlement to service connection for a 
bilateral shoulder disability.  At that time, the Board 
concluded that the March 1974 Board decision was final and 
that the recently submitted evidence was insufficient to 
reopen the appellant's claim for service connection for a 
bilateral shoulder disability.  It was also the Board's 
determination that a congenital shoulder defect was found on 
the appellant's physical examination for entrance into 
service, and that there was no increase in severity of the 
pre-existing bilateral shoulder disability during service.  
The Board further determined that arthritis of the right 
shoulder was first demonstrated medically many years after 
service.  Thus, the Board concluded that a bilateral shoulder 
disability was not incurred in or aggravated by active 
service, and that arthritis of the right shoulder may not be 
presumed to have been so incurred.  The appellant was 
notified of the Board decision in June 1987.  The June 1987 
Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991).  

The most recent final denial of the claim was in a March 1989 
Board decision, which decision reconsidered the Board's prior 
June 1987 decision.  In the March 1989 Reconsideration 
decision, it was the Board's determination that there was no 
obvious error in the June 1987 Board decision which denied 
entitlement to service connection for a bilateral shoulder 
disability.  Thus, the Board, once again, denied entitlement 
to service connection for a bilateral shoulder disability.  
As set forth earlier, the March 1989 Reconsideration Board 
decision became final.  38 U.S.C.A. § 7104(b) (West 1991).

The evidence of record at the time of the March 1989 
Reconsideration Board decision consisted of the appellant's 
service medical records, outpatient treatment records from 
the VA satellite clinic at St. Luke's Hospital, dated in 
December 1972, a private x-ray report, dated in April 1982, 
VA outpatient treatment records, from December 1972 to April 
1985 and from January to March 1985, affidavits from the 
appellant's friends, and hearing testimony.  

The appellant's service medical records include his entrance 
examination, dated in May 1943.  At that time, the examiner 
noted the presence of mild scoliosis, and a congenital 
deformity (a slight shortening) of the right upper arm with 
no limitation of motion of the shoulder.  The remaining 
records are negative for any complaints or findings of a 
bilateral shoulder disability.  The appellant's separation 
examination, dated in March 1946, shows that at that time, 
there were no musculoskeletal defects and no history of 
injury was noted.  The records also reflect that in November 
1951, the appellant underwent an enlistment examination for 
the Army Reserves.  At that time, the appellant's upper 
extremities were clinically evaluated as normal.  The records 
further show that in November 1954, the appellant underwent a 
separation examination.  At that time, the examiner noted the 
presence of mild dorsolumbar scoliosis, with convexity to the 
left, and shortening of the right arm with limitation of 
elevation at the right shoulder.  A subsequent physical 
examination, dated in March 1957, shows that at that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had bone, joint, or other deformity, 
swollen or painful joints, or painful or "trick" shoulder 
or elbow, the appellant responded "no."  The appellant's 
upper extremities were clinically evaluated as normal.  

In February 1973, the appellant underwent a VA physical 
examination.  At that time, it was noted that the appellant 
had been inducted with a congenital defect in his shoulders 
which was manifested by his inability to raise his arms.  It 
was further noted that the appellant was never treated for 
the defect.  The appellant stated that at present, he had 
rigidity of his shoulders.  The physical examination showed 
that there were no external deformities of the shoulders or 
arms, but that range of motion was limited as follows: 
flexion was to 135 degrees, abduction was to 90 degrees, and 
rotation was to 75 degrees.  The diagnosis was of deformity 
of humeral heads and necks, based on x-rays.  An x-ray of the 
appellant's right shoulder was interpreted as showing marked 
deformity of the humeral head and neck suggesting old post-
traumatic changes versus congenital humeral bone deformity.  
There was a varus deformity of the right humerus.  There was 
also a slight separation of the acromio-clavicular joint with 
some degenerative changes at the distal end of the right 
clavicle.  Those changes suggested rheumatoid-type of 
arthritis.

Outpatient treatment records from the VA satellite clinic at 
St. Luke's Hospital, dated in December 1972, show that at 
that time, the appellant was treated after complaining of 
pain in both shoulders.  The appellant stated that since 
birth, he had been unable to raise up his hands above his 
shoulders and that he went into the army in spite of the 
physical defect.  The diagnosis was of "physical defect to 
raise up his hands."  An x-ray of the appellant's shoulders 
was interpreted as showing "congenital variation in the form 
of the head and upper femur (sic)."  

In December 1973, a hearing was conducted at the RO.  At that 
time, the appellant testified that prior to his entrance into 
the military, he was unaware of any problem with his 
shoulders.  (Transcript (T.) at page (pg.) 1).  The appellant 
indicated that during basic training, an officer noticed that 
he was unable to lift his arms during calisthenics.  (Id.).  
He noted that on one occasion, he was exercising on the 
"rings" when he heard a noise in his shoulders "as when 
something bangs against something else."  (T. at pg. 2).  
According to the appellant, he did not subsequently seek 
medical treatment for that injury or for his condition 
generally while he was in the service.  (Id.).  The appellant 
reported that following his discharge, although he had 
shoulder pain through the years, he did not seek medical 
attention until two years ago when he started to notice that 
he had trouble holding objects.  (Id.). 

In September 1980, the appellant submitted affidavits from 
friends which indicated that he had complained of pain in his 
shoulders both during and after service.  He also submitted 
his own affidavit in which he stated that he was inducted 
into the Army with a shoulder defect.  According to the 
appellant, the basic training exercises caused him great pain 
in his arms and shoulders, and aggravated his condition.  The 
appellant reported that while he was in the military, he 
continued to suffer from sharp pains, but did not seek 
medical treatment.  

A private x-ray report shows that in April 1982, the 
appellant had x-rays taken of his shoulders and elbows.  The 
x-rays were interpreted as showing a congenital deformity of 
the capital epiphysis and bowing "varus of the proximal 
thirds of the shafts."  Slight hypoplasia of the left as 
compared to the right was noted.  

In April 1984, a hearing was conducted at the RO.  At that 
time, the appellant testified that although he had 
experienced pain and limitation of motion in his arms and 
shoulders during service and had reported it to his sergeant, 
he never sought medical treatment.  (T. at pages (pgs.) 1 & 
2).  He further indicated that on one occasion during basic 
training exercises, he moved around with his arms and it 
seemed that his "bones were bumping against each other and . 
. .were crackling" and then he fell down and everybody ran 
to pick him up.  (T. at pg. 3).

In May 1985, the appellant submitted VA outpatient treatment 
records, dated from December 1972 to April 1985, including 
records from St. Luke's Hospital which included duplicate 
copies of the December 1972 medical records.  The records 
show intermittent treatment for shoulder pain and include 
diagnoses of congenital shoulder and right arm defects.  
According to the records, in July 1980, the appellant had an 
x-ray taken of his right shoulder.  The x-ray was interpreted 
as showing deformed P/3 of the right humerus probably from 
healed fracture.  No other osseous or joint abnormality was 
present.  The records further reflect that in November 1982, 
the appellant was treated after complaining of pain in both 
shoulders.  At that time, he indicated that he had had the 
pain since he was in the Army.  The diagnosis was of "pain 
in both shoulders-congenital condition."  According to the 
records, in March 1985, the appellant was treated after 
complaining of limited rotation of both shoulders.  At that 
time, it was noted that he had a history of a congenital 
defect of both shoulders.  Following the physical 
examination, the diagnosis was of limited motion of shoulder. 

In September 1985, another hearing was conducted at the RO.  
At that time, the appellant again described the difficulties 
he had doing exercises during basic training.  (T. at pgs. 1 
& 2).  He indicated that he first sought treatment for his 
shoulder disability in 1972.  (T. at pg. 4).  The appellant 
also submitted an additional affidavit from three veterans 
who described the shoulder injury that the appellant had 
while in basic training.  They attested that "one day while 
he was trying to make a full round. . . [o]n the rings, the 
bones in his shoulders sounded as when something solid is 
broken or crushed (sic)."  

In October 1987, the RO received VA outpatient treatment 
records, dated from January to March 1985.  The records 
reflect that in February 1985, the appellant had an x-ray 
taken of both shoulders.  The x-ray was interpreted as 
showing a deformity of the humeral head with flattening of 
the humeral head bilaterally and shortening of the humeral 
neck.  There was evidence of bowing of the proximal third of 
the humerus.  The examiner noted that the possibility that 
the appellant had [illegible] early in life should be 
considered.  The examiner also stated that the fact that that 
was bilateral, "a congenital anomaly should also be 
considered."  There were no significant degenerative changes 
of the shoulder joint noted.  

Pertinent evidence submitted subsequent to the March 1989 
Reconsideration Board decision includes VA outpatient 
treatment records, from December 1972 to August 1989, which 
include duplicative copies of records from St. Luke's 
Hospital and duplicative copies of VA records through April 
1985, a duplicative copy of an x-ray report from St. Luke's 
Hospital, dated in July 1980, a private medical statement 
from Jose M. Toro Velez, M.D., dated in September 1997, a 
private x-ray report, dated in December 1999, private medical 
records from Alejandro Roman, M.D., dated in August 2000, 
duplicative copies of the appellant's service medical 
records, and hearing testimony.

In March 1990, the appellant submitted duplicative copies of 
his service medical records.  The appellant also submitted VA 
outpatient treatment records, from December 1972 to August 
1989, which included duplicative copies of records from St. 
Luke's Hospital and duplicative copies of VA records through 
April 1985.  The records from May 1985 to August 1989 show 
intermittent treatment for the appellant's congenital 
bilateral shoulder disability.  The records reflect that in 
April 1986, the appellant had an x-ray taken of his 
shoulders.  The x-ray was interpreted as showing deformity of 
P/3 of both humeri of congenital or post-osteochandrities 
sequelae.  Mild bilateral degenerative changes were noted in 
the acromioclavicular joints.  The records further show that 
in August 1989, it was noted that the appellant had a chronic 
loss of movement of the right shoulder and complaints of pain 
in both shoulders.  

In October 1990, a hearing was conducted at the RO.  At that 
time, the appellant once again described the difficulties he 
had doing exercises during basic training.  (T. at pgs. 8-
10).  Specifically, he reiterated the incident during basic 
training where, while on the rings, he felt his shoulder 
bones scraping together and suffered pain.  (T. at pgs. 8 & 
9).  The appellant once again testified that he did not seek 
medical treatment at that time or any time during service.  
(T. at pgs. 17 & 18).  

In December 1990, the appellant submitted a duplicative copy 
of an x-ray report from St. Luke's Hospital, dated in July 
1980.  

A private medical statement from Dr. Velez, dated in 
September 1997, shows that at that time, Dr. Velez indicated 
that he had worked at St. Luke's Hospital from 1954 to 1988, 
and had treated the appellant from 1972 to 1984 for several 
physical conditions, including shoulder problems.  Dr. Velez 
stated that recently, the appellant had seen him even though 
he was no longer working, and had complained of shoulder pain 
and limited shoulder rotation.  According to Dr. Velez, he 
reviewed the appellant's medical records and found that he 
had never had an x-ray taken prior to his joining the Army.  
Dr. Velez noted that the first x-ray of the appellant's 
shoulder was taken after his discharge from the Army in 
December 1972 and was interpreted as showing "congenital 
variation of the head and upper humerus."  According to the 
Dr. Velez, the appellant continued to seek treatment because 
he was not improving and subsequent x-rays showed more or 
less the same "humerus condition."  It was Dr. Velez's 
opinion that there was a possibility that the appellant's 
present condition had been present since birth.  According to 
Dr. Velez, the reason for that possibility was that the 
appellant had never had any x-ray studies done before he 
joined the military.  Dr. Velez stated that in his opinion, 
if x-rays had been taken prior to the appellant's induction 
into the Army, he probably would not have been accepted.   

In September 2000, the appellant submitted directly to the 
Board a private x-ray report, dated in December 1999, and 
private medical records from Dr. Roman, dated in August 2000.  
The December 1999 x-ray report shows that at that time, the 
appellant had an x-ray taken of his shoulders.  The x-ray was 
interpreted as showing bilateral congenital anomalies 
consisting in deformity of the humeral capital epiphyses and 
lateral curvature of the shafts.  There was hypoploica of the 
left humerus when compared with the right.  There were no 
signs of arthritis or soft tissue calcifications.  The 
private medical records from Dr. Roman, dated in August 2000, 
show that at that time, the appellant sought treatment after 
complaining of arm deformity and pain since childhood.  

In January 2002, the appellant submitted directly to the 
Board duplicative copies of medical records from St. Luke's 
Hospital, dated in December 1972, and duplicative copies of 
his service medical records.


IV.  Analysis

In the instant case, the appellant contends that during 
service, he injured his shoulders during basic training 
exercises and that his in-service injury aggravated his 
congenital bilateral shoulder defect.  The appellant 
maintains that following the injury, he suffered from chronic 
bilateral shoulder pain and limitation of motion.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his congenital bilateral shoulder defect was aggravated by 
service is not competent evidence and cannot constitute 
competent medical evidence with which to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In any event, 
his contentions that he injured his shoulders during service 
and that his in-service injury aggravated his congenital 
bilateral shoulder defect, are cumulative of his previous 
contentions at the time of his prior claim.     

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for a bilateral 
shoulder disability, the duplicative copies of records from 
St. Luke's Hospital, including those dated in December 1972 
and July 1980, the duplicative copies of VA outpatient 
treatment records, through April 1985, and the duplicative 
copies of the appellant's service medical records, are not 
"new" in that they were of record at the time of the 
Board's denial in March 1989.  However, the VA outpatient 
treatment records, from May 1985 to August 1989, the private 
medical statement from Dr. Velez, dated in September 1997, 
the private x-ray report, dated in December 1999, and the 
private medical records from Dr. Roman, dated in August 2000, 
are "new" in that they were not of record at the time of 
the Board's March 1989 Reconsideration decision.  
Nevertheless, while the above evidence is "new," it is not 
so significant that it addresses the specific matter under 
consideration, which is whether the appellant's congenital 
bilateral shoulder defect was aggravated by service.  In this 
regard, the Board notes that congenital or developmental 
defects as such are not diseases within the meaning of 
applicable legislation governing the award of compensation 
benefits.  38 C.F.R. § 3.303(c) (2001); see also Winn v. 
Brown, 8 Vet. App. 510 (1996).  This was in large part the 
basis for the Board's previous denials of service connection 
for a bilateral shoulder disability.  The private medical 
statement from Dr. Velez, dated in September 1997, does not 
alter the fact that, prior to service, and therein, the 
appellant suffered from nothing more than a congenital 
deformity of both shoulders.  Nor does it provide any 
reasonable relationship between the appellant's arthritis of 
the shoulders, first persuasively documented many years 
following discharge, and any incident of his active service.  
Rather, that statement is to the effect that the appellant's 
"present (shoulder) condition" had been possibly "present 
since birth." 

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Thus, upon a review of the 
"new" evidence, the Board notes that while the evidence 
shows continued treatment for the appellant's bilateral 
shoulder disability and includes additional x-ray reports 
once again indicating bilateral congenital anomalies 
consisting in deformity of the humeral capital epiphyses and 
lateral curvature of the shafts, the evidence does not show 
that the appellant's congenital bilateral shoulder defect was 
aggravated by service.  Therefore, in light of the above, 
because the "new" evidence is not so significant that it 
addresses the specific matter under consideration, which is 
whether the appellant's congenital bilateral shoulder defect 
was aggravated by service, it is not material.  Id.   

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for a bilateral 
shoulder disability.  Id.  He has presented no new, 
significant evidence showing that his congenital bilateral 
shoulder defect was aggravated by service.  Therefore, in 
light of the above, because the additional evidence is not 
new and material, his claim must be denied.  


ORDER

New and material evidence having not been submitted, service 
connection for a bilateral shoulder disability is denied.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

